Supplement dated June 1, 2010 To The Prospectus Dated May 1, 2010 For PERSPECTIVE II® Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT - I This supplement updates the above-referenced prospectus.Please read and keep it together with your prospectus for future reference. ►Under ACCESS TO YOUR MONEY, in the subsection entitled "For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up And Transfer Of Assets (“Jackson Select”)", in the part entitled "Withdrawals", please replace the box entitled "RMD NOTES" with the following: RMD NOTES:Notice of an RMD is required at the time of your withdrawal request, and there is an administrative form for such notice.The administrative form allows for one time or systematic withdrawals.Eligible withdrawals that are specified as RMDs may only be taken based on the value of the Contract to which the endorsement applies, even where the Internal Revenue Code allows for the taking of RMDs for multiple contracts from a single contract.You, as Owner, are responsible for complying with the Internal Revenue Code's RMD requirements.If your requested RMD exceeds our calculation of the RMD for your Contract, your request will not be eligible for the waiver of any applicable charges (i.e., withdrawal charges and recapture charges) and we will impose those charges, which will be reflected in the confirmation of the transaction.For information regarding the RMD calculation for your Contract, please contact our Annuity Service Center.Our contact information is on the cover page of this prospectus. Under the Internal Revenue Code, RMDs are calculated and taken on a calendar year basis.But with this GMWB, the GAWA is based on Contract Years.Because the intervals for the GAWA and RMDs are different, the For Life Guarantee may be more susceptible to being compromised.With tax-qualified Contracts, if the sum of your total partial withdrawals in a Contract Year exceed the greatest of the RMD for each of the two calendar years occurring in that Contract Year and the GAWA for that Contract Year, then the GWB and GAWA could be adversely recalculated, as described above.(If your Contract Year is the same as the calendar year, then the sum of your total partial withdrawals should not exceed the greater of the RMD and the GAWA.)Below is an example of how this modified limit would apply. Assume a tax-qualified Contract with a Contract Year that runs from July 1 to June30, and that there are no withdrawals other than as described.The GAWA for the 2009 Contract Year (ending June 30) is $10.The RMDs for calendar years 2008 and 2009 are $14 and $16, respectively. If the Owner takes $7 in each of the two halves of calendar year 2008 and $8 in each of the two halves of calendar year 2009, then at the time the withdrawal in the first half of calendar year 2009 is taken, the Owner will have withdrawn $15.Because the sum of the Owner's withdrawals for the 2009 Contract Year is less than the higher RMD for either of the two calendar years occurring in that Contract Year, the GWB and GAWA would not be adversely recalculated. An exception to this general rule is that with the calendar year in which your RMDs are to begin (generally, when you reach age 70 1/2), however, you may take your RMDs for the current and next calendar years during the same Contract Year, as necessary (see example below). The following example illustrates this exception.It assumes an individual Owner, born January 1, 1938, of a tax-qualified Contract with a Contract Year that runs from July 1 to June 30. If the Owner delays taking his first RMD (the 2008 RMD) until March 30, 2009, he may still take the 2009 RMD before the next Contract Year begins, June30, 2009 without exposing the GWB and GAWA to the possibility of adverse recalculation.However, if he takes his second RMD (the 2009 RMD) after June30, 2009, he should wait until the next Contract Year begins (that is after June30, 2010) to take his third RMD (the 2010 RMD).Because, except for the calendar year in which RMDs begin, taking two RMDs in a single Contract Year could cause the GWB and GAWA to be adversely recalculated (if the two RMDs exceeded the applicable GAWA for that Contract Year). Examples that are relevant or specific to tax-qualified Contracts, illustrating this GMWB, in varying circumstances and with specific factual assumptions, are at the end of the prospectus in Appendix E, particularly examples 4, 5, and 7.Please consult the representative who is helping, or who helped, you purchase your tax-qualified Contract, and your tax adviser, to be sure that this GMWB ultimately suits your needs relative to your RMD. ►Under ACCESS TO YOUR MONEY, in the subsection entitled "Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up And Transfer Of Assets (“Jackson Select With Joint Option”)", in the part entitled "Withdrawals", please replace the box entitled "RMD NOTES" with the following: RMD NOTES:Notice of an RMD is required at the time of your withdrawal request, and there is an administrative form for such notice.The administrative form allows for one time or systematic withdrawals.Eligible withdrawals that are specified as RMDs may only be taken based on the value of the Contract to which the endorsement applies, even where the Internal Revenue Code allows for the taking of RMDs for multiple contracts from a single contract.You, as Owner, are responsible for complying with the Internal Revenue Code's RMD requirements.If your requested RMD exceeds our calculation of the RMD for your Contract, your request will not be eligible for the waiver of any applicable charges (i.e., withdrawal charges and recapture charges) and we will impose those charges, which will be reflected in the confirmation of the transaction.For information regarding the RMD calculation for your Contract, please contact our Annuity Service Center.Our contact information is on the cover page of this prospectus. Under the Internal Revenue Code, RMDs are calculated and taken on a calendar year basis.But with this GMWB, the GAWA is based on Contract Years.Because the intervals for the GAWA and RMDs are different, the For Life Guarantee may be more susceptible to being compromised.With tax-qualified Contracts, if the sum of your total partial withdrawals in a Contract Year exceed the greatest of the RMD for each of the two calendar years occurring in that Contract Year and the GAWA for that Contract Year, then the GWB and GAWA could be adversely recalculated, as described above.(If your Contract Year is the same as the calendar year, then the sum of your total partial withdrawals should not exceed the greater of the RMD and the GAWA.)Below is an example of how this modified limit would apply. Assume a tax-qualified Contract with a Contract Year that runs from July 1 to June30, and that there are no withdrawals other than as described.The GAWA for the 2009 Contract Year (ending June 30) is $10.The RMDs for calendar years 2008 and 2009 are $14 and $16, respectively. If the Owner takes $7 in each of the two halves of calendar year 2008 and $8 in each of the two halves of calendar year 2009, then at the time the withdrawal in the first half of calendar year 2009 is taken, the Owner will have withdrawn $15.Because the sum of the Owner's withdrawals for the 2009 Contract Year is less than the higher RMD for either of the two calendar years occurring in that Contract Year, the GWB and GAWA would not be adversely recalculated. An exception to this general rule is that with the calendar year in which your RMDs are to begin (generally, when you reach age 70 1/2), however, you may take your RMDs for the current and next calendar years during the same Contract Year, as necessary (see example below). The following example illustrates this exception.It assumes an individual Owner, born January 1, 1938, of a tax-qualified Contract with a Contract Year that runs from July 1 to June 30. If the Owner delays taking his first RMD (the 2008 RMD) until March 30, 2009, he may still take the 2009 RMD before the next Contract Year begins, June30, 2009 without exposing the GWB and GAWA to the possibility of adverse recalculation.However, if he takes his second RMD (the 2009 RMD) after June30, 2009, he should wait until the next Contract Year begins (that is after June30, 2010) to take his third RMD (the 2010 RMD).Because, except for the calendar year in which RMDs begin, taking two RMDs in a single Contract Year could cause the GWB and GAWA to be adversely recalculated (if the two RMDs exceeded the applicable GAWA for that Contract Year). Examples that are relevant or specific to tax-qualified Contracts, illustrating this GMWB, in varying circumstances and with specific factual assumptions, are at the end of the prospectus in Appendix E, particularly examples 4, 5, and 7.Please consult the representative who is helping, or who helped, you purchase your tax-qualified Contract, and your tax adviser, to be sure that this GMWB ultimately suits your needs relative to your RMD. This Supplement is dated June 1, 2010. (To be used with Form: VC4224 05/10) JMV5537 06/10
